Citation Nr: 1545153	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  15-06 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to an effective date earlier than August 1, 2006 for dependency status in a compensation award.  

2. Entitlement to an effective date earlier than August 17, 2006 for the grant of service connection for a left eye disability.


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from July 1954 to August 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2011 and December 2013 decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

The Veteran has raised new claims for migraines, right eye disability, depression, and higher ratings for a bilateral foot disability and the left eye disability.  See statements dated in August 2015 and September 2015, and August 2015 Board hearing transcript.  In Apri 2014 and in September 2015 he raised the issue of a total disability rating based on individual unemployability (TDIU).  In August 2015 and September 2015 letters were sent to the Veteran informing him that VA received his correspondence indicating that he would like to file a claim for benefits.  He was advised to submit his claims on standardized forms in order for VA to begin processing them or to submit an intent to file and identify the benefits he is seeking.  Thus in the instant case referral of these claims to the Agency of Original Jurisdiction (AOJ) is not necessary.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he should be granted an effective date going back to 1974 for his grant of service connection for a left eye disability.  He testified that he appealed an October 1974 rating decision from the Oakland RO that denied service connection for a left eye disability.  The Veteran's disagreement is not in the file.  However, there are multiple references indicating that the claims folder has been rebuilt.  See July 2010 Board hearing transcript (regarding issues not currently on appeal).  The RO in a July 2004 rating decision noted that service connection for a left eye disability previously was denied in October 1974, however the October 1974 rating decision also is not currently of record.  Thus as there are pertinent outstanding records an attempt needs to be made to associate them with the claims folder.  

The issue for an effective date earlier than August 1, 2006 for dependency status is intertwined with the issue for an effective date earlier than August 17, 2006 for the grant of service connection for a left eye disability.  Thus the latter must be fully decided prior to adjudication of the Veteran's claim for an earlier effective date for dependency status.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Oakland RO and obtain the October 1974 rating decision denying service connection for a left eye disability and all correspondence between VA and the Veteran dated from 1974 to 1976.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. After completing the above actions and any other development deemed necessary, readjudicate the issues on appeal.  If any claim remains denied, a Supplemental Statement of the Case should be provided to the Veteran.  After he has had an adequate opportunity to respond, the case should be returned to the Board for further appellate review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




